OFFICE OF THE ATTORNEY GENERAL                OF TEXAS
                       AUSTIN




Wnorablo     0. C. Randlo



Drr   Sir:




                                                  pinion oi thir
                                                on raadr in pert

                                                 8 a Daputy Tax
                                                  aity of xnnir,
                                           608, rad uamled ,ln
                                           tanand, of fan orrfoa
                                           a thoorand population,




                             ding to maintain a DoputT Tax
                            or.8 ofT%oa, and ths bal8noa oi
                           o be btliltby tha altq of Bmts.
                ION O?fEt Can the County lagallr axpad
      mnd8 out Of the Permanent xmpro~nt    Fun6 r0r
      fhf8 ptlrpoEs?
                                    Can the Couatf josntly with
      the O;~~?%%?a~uil(I      the abora propord building
      8nd ll80 th8 P6man8tlt II&pPOVmWtt hlld8 iOr SeWlO?

             *I   ofta   th8 Oa8e    Or Denoy VI). DaVid8OZ2,   S.W.
      2nd 183-195."
555
                                                               556.



Elonoreblo
         C. C. tiandle,'pago
                           3


held that a ohm&'                    not
                                 jOin a Oity in puPoha8i;ocl
                             OOula                         8
ERtBiOipd         buildin&   to be
                             wed by both tho~oounty and
the ait:;.    We believe that thfr opinion togother with
tha authorities    oltod themundrr   fully  ammar  pur
question          and we enclom it together with Opinion Ho.
O-5978      ior    your   Ob8eTWitiOn.

       Thi8 a6partmntb* p2'*8Olttopinioa i8 be8.a on &ho
root that the proporsa building 18 to b* owned ma,oon-
trd.U jointly bl the City Of mi8    and ths County Of m118.
If there were a 8OVOl'~BOO88 $0 oWn8nl;hipuld OOlttFOl ~a
aitrerent rulr might re8ult.